871 F.2d 1087
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Anthony W. HEFLIN, Petitioner-Appellant,v.Steve SMITH, Warden, Respondent-Appellee.
No. 88-6136.
United States Court of Appeals, Sixth Circuit.
April 19, 1989.

E.D.Ky.
AFFIRMED.
Before NATHANIEL R. JONES, WELLFORD and RALPH B. GUY, Jr., Circuit Judges.

ORDER

1
Anthony W. Heflin appeals from the district court's dismissal of his petition for habeas corpus relief filed pursuant to 28 U.S.C. Sec. 2254.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Heflin sought habeas corpus relief alleging that:  1) he was denied effective assistance of counsel;  2) counsel denied him a meaningful opportunity to present a defense;  3) he was severely prejudiced;  and 4) the evidence used to establish guilt was insufficient to state a conviction.


3
The district court adopted the magistrate's report and recommendation over Heflin's objections and dismissed the petition without prejudice because it contained three unexhausted claims for relief.   See Rose v. Lundy, 455 U.S. 509 (1982).  Upon review, we find no error.


4
Accordingly, for the reasons set forth in the magistrate's report and recommendation dated September 9, 1988, as adopted by the district court, the order of dismissal is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.